Order entered April 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01395-CV

        MITCHELL WAYNE HOBSON, JR. AND ALL OCCUPANTS, Appellant

                                                V.

                            CCC & CRESTRIDGE LLC, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05436-A

                                            ORDER
       The clerk’s record in this case is overdue. By postcard dated December 16, 2013, we

notified the County Clerk that the clerk’s record was overdue. We directed the County Clerk to

file the clerk’s record within thirty days. Thereafter, by order dated March 20, 2014, we ordered

the Dallas County Clerk to file either the clerk’s record or written verification that appellant has

not been found indigent and has not paid for the record within ten days. To date, the Dallas

County Clerk has not filed the clerk’s record, the requested verification, or otherwise

corresponded with the Court regarding the status of the clerk’s office.

       So that this appeal can proceed, we again ORDER the Dallas County Clerk to file, within

TEN DAYS of the date of this order, either the clerk’s record or written verification that

appellant has not been found indigent and has not paid for the record. If the record or requested
verification is not filed by the date specified, we will utilize the available remedies to obtain the

clerk’s record in this case.

        We NOTIFY appellant that if we receive verification he is not indigent and has not paid

for the record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

        We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to John Warren, Dallas County Clerk.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE